Taylor, J.:
The bill in equity in this cause was filed by the appellant praying an injunction to restrain the appellees from proceeding with a suit at law instituted by them against the appellant in the court below to recover upon five promissory notes made by M. A. Dzialynski to the appellees and endorsed by the appellant. The injunction being denied, the complainant took Ms appeal to this court from the order of denial. In the common law action the appellant, as defendant therein, interposed a plea of payment, and also a plea upon equitable grounds, in which, substantially the same allegations were made, and the same relief was contended for as is sought by this bill. The common law-action being tried, and resulting in a verdict and judgment against the appellant, he also appealed therefrom to this court. We have recently at the present term passed upon the appeal in the common law action, and have decided that under his plea of payment in that suit the appellant can get the same relief sought by his plea upon equitable grounds therein ; which decis*581ion in th.e law appeal substantially disposes of all questions involved in this chancery appeal. The order appealed from herein, denying the injunction, is, therefore, affirmed.